Citation Nr: 1539633	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-10 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from October 1981 to September 1984, from October 2001 to May 2002, and from January 2004 to January 2005.  He also had additional service in the Army National Guard and Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for sleep apnea.

The Veteran had previously requested a videoconference hearing as part of his appeal.  However, in August 2014, he submitted a written statement withdrawing that request.  See 38 C.F.R § 20.702(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with obstructive sleep apnea in a March 2009 sleep study.  He contends that this condition was incurred in service, or alternatively, is secondary to his service-connected PTSD.

The Board notes that the Veteran's service treatment records for his period of service from October 1981 to September 1984 have been obtained and associated with the claims file.  These records do not reflect any treatment or diagnoses related to sleep apnea.  The Veteran's August 1981 and August 1984 service examinations were normal.  Notably, his personnel records do reflect that he was counseled in June 1983 for certain performance deficiencies, which included sleeping at his post.  He was also counseled for alcoholism in March 1984.

The Veteran underwent a VA examination in January 2011, at which time he reported that he was a snorer, and had trouble with sleep and fatigue since the 1980's.  Although an opinion was offered by the VA examiner, this opinion was generated without a review of the claims file.  In a March 2011 opinion, after reviewing the claims file, the VA examiner concluded that there was no relationship between the Veteran's current sleep apnea and service.  He noted that there were no complaints or treatment for sleep apnea in the service records, and the Veteran denied any trouble sleeping in a medical history report dated August 1994.  He further noted that the Veteran's records included a significant history of alcohol dependency, which is a common cause for sleep-related problems and would explain the administrative reprimand he received.

During the VA examination, the Veteran had also reported being in a car accident in 1984 or 1985 due to falling asleep at the wheel.  Service treatment records April 1983 reflect that the Veteran was in an accident.  However, he reported at the time that he had come to a complete stop, and that someone hit his vehicle from the rear.  The Board finds these records to be more probative in assessing the nature of the car accident in service than the Veteran's current statements that he fell asleep at the wheel.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology).  Therefore, it does not appear that this accident relates in any way to the current claim for service connection for sleep apnea.

In light of the above, there is no further development warranted for the claim as it relates to the Veteran's period of service from October 1981 to September 1984.



With respect to his other periods of service, service treatment records from October 2001 to May 2002, and from January 2004 to January 2005, are not available for review.  See January 2010 VA Memorandum.  

The Veteran submitted a July 2010 letter from his treating VA physician.  This physician noted that the Veteran reported poor sleep with daytime fatigue, depressed and irritable mood, and difficulty with memory and concentration, beginning in 2004 after returning from his deployment.  The physician noted that these symptoms can be related to psychiatric illness, but can also be related to a sleep disorder.  He believed the Veteran's sleep apnea was directly related to military service, as the Veteran reported the onset of symptoms during that time.

While the Board has considered this opinion, it is not sufficient to relate current sleep apnea to service.  As the physician stated, the Veteran's reported symptoms can be related to psychiatric illness, and the Board notes that the Veteran is service-connected for PTSD related to stressors which occurred in Iraq in 2004.  See March 2010 Rating Decision.  It is not clear from the July 2010 letter why the physician concluded that the Veteran's symptoms in 2004 were indicative of sleep apnea as opposed to PTSD, which contemplates chronic sleep impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  See also October 2011 VA Examination (noting chronic sleep impairment as a symptom associated with the Veteran's PTSD).

Notably, in a January 2011 statement, one of the Veteran's service comrades, G.M., reported that he shared an adjoining room with the Veteran in 2001, and that his sleep was interrupted by the Veteran's loud snoring.  G.M. also reported that he and others shared a tent with the Veteran in Iraq, and that the Veteran snored at that time as well.  Snoring, as a symptom, was not addressed in the July 2010 letter.

In light of the inadequacy of the July 2010 VA physician's opinion, and given that the March 2011 VA examiner's opinion only referenced the period of service for which treatment records were available, an additional opinion is necessary to determine the relationship, if any, between the Veteran's current sleep apnea and his periods of service in 2001-2002 and 2004-2005.

In addition, the Veteran has asserted that his sleep apnea is secondary to his service-connected PTSD.  See 38 C.F.R. § 3.310.  He submitted a medical treatise in July 2010.  This treatise discusses a study in which the findings were consistent with sleep being less restorative in those with PTSD.  The respiratory events recorded in the study were consistent with the findings of another study addressing sleep apnea in Israeli combat veterans, although those investigators reported more severe apnea indices.  In light of this information, an opinion should also be obtained as to whether the Veteran's PTSD causes or aggravates his sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his diagnosed obstructive sleep apnea.  All indicated tests and studies should be completed.  The electronic claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner should take a complete history from the Veteran regarding his sleep apnea.

Following completion of the examination, the examiner must address the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea was incurred in, or is otherwise related to, his active service from October 2001 to May 2002, and/or his active service from January 2004 to January 2005?

In answering question (a), the examiner is asked to differentiate sleep-related symptoms associated with PTSD versus those associated with sleep apnea when necessary.

In answering question (a), the examiner should consider the following:

i.  Service treatment records for the specified periods are not available for review.

ii.  During a February 2010 VA examination for PTSD, the Veteran reported developing unspecified problems sleeping while in Iraq (in 2004).

iii.  In July 2010, the Veteran's treating physician stated that the Veteran reported poor sleep with daytime fatigue, depressed and irritable mood, and difficulty with memory and concentration beginning in 2004 after returning from his deployment.  The physician stated that these symptoms can be related to psychiatric illness or a sleep disorder.

iv.  In a January 2011 statement, a service comrade of the Veteran, G.M., reported that he shared an adjoining room with the Veteran in 2001, and that his sleep was interrupted by the Veteran's loud snoring.  G.M. also reported that he and others shared a tent with the Veteran in Iraq (in 2004), and that the Veteran snored at that time as well.

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea is caused by his service-connected PTSD?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea is aggravated (i.e., permanently worsened) by his service-connected PTSD?

In answering questions (b) and (c), the examiner should consider the following:

i.  The Veteran submitted a medical treatise titled "Sleep Events Among Veterans with Combat Related Posttraumatic Stress Disorder."

ii.  A March 2009 VA sleep study diagnosed obstructive sleep apnea with symptoms "suggestive of sleep disordered breathing, obesity, PTSD, and depression."

iii.  During an October 2011 VA examination for PTSD, the Veteran reported sleeping about 3-4 hours nightly, and felt rested in the morning.  He needs to falls asleep on the sofa, partially sitting up.  If he is tired, and tries to go to bed, he will not be able to sleep, but if he falls asleep on the sofa he later moves to the bed and sleeps without difficulty.  He stated he just does not want to go to sleep and requires some background noise to avoid startle response and hypervigilance to every little noise.  Other mornings, he reports he has difficulty getting up and going, and relates this to feeling down about how slow business has been.

The examiner is asked to provide a complete explanation for all conclusions reached, citing to the evidence in the claims file when necessary.  If any question cannot be answered without resorting to speculation, the examiner must state why this is the case.

2.  After the above has been completed, the AOJ must readjudicate the Veteran's claim for service connection for sleep apnea.  If the claim continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case and  time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




